DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered. 
Amendments have overcome the 112(d) rejection of the previous office action. Claims 1-10 remain pending.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2017/0182980) in view of Field et al. (US 2011/0255994).
Regarding claim 1, Davies discloses a system  for compression of a gas (air, para 0076) configured to dry at least one sensor (camera lens, para 0076) of a motor vehicle (car, para 0065), comprising:  a compressor (any of figs 2, 4, 5, air jet 12, para 0079) in which a liquid (cleaning fluid, para 0073) is designed to compress the gas (cleaning fluid powers the compressor, para 0073);  a pump (cleaning fluid pump 8, para 0070, 0074) for injection of the liquid (cleaning fluid, para 0073) which is designed to pump the liquid from a liquid container (implicit that cleaning fluid reservoir is at the end of suction port 11 of the cleaning fluid pump, para 0074) to the compressor; and at least one element to control a flow of the gas (fig 1, valves added to close the nozzles of the air, para 0092, 0094; or nozzles 3, 4, par 0066), situated downstream from the compressor, downstream being understood according to a direction of circulation of a compressed gas in the compression system which permits or prevents circulation of the gas selectively in the direction of the at least one sensor (para 0092, 0094); … wherein the at least one element (air nozzles 4, par 0066) for control of the flow of the gas is configured to expand the gas during the circulation of the gas in the direction of the at least one sensor (nozzles 4 expand air in a spraying or jet, par 0067, toward the sensor lens for drying, par 0074) and to change a pressure of the gas (inherently a nozzle 4 converts pressure energy of a fluid to kinetic energy of a fluid; inherently the pressurized air has lower pressure after it leaves the nozzle than before it enters the nozzle) to provide a defrosting effect on the at least one sensor (providing a defrosting effect is a functional limitation indicating a desired result; it appears that the Davies structure inherently accomplishes the desired result by directing pressurized gas on the sensor; pressurized gas directed at a sensor will remove deposits on the sensor, it is reasonable to expect that frost deposits would also be removed to some degree by said direct impingement of air, par 0074). Davies does not disclose and a pressure sensor that controls the flow of the gas to the at least one element, the pressure sensor being disposed between the compressor and the at least one element.
Field teaches an analogous system for compression of gas for cleaning particulate (delivering compressed gas used to flush cuttings from hole, para 0004, 0007), wherein a pressure sensor (receiver pressure sensor 16c, para 0141) that controls the flow of the gas to the at least one element (working air outlet valve 36, para 0141), the pressure sensor being disposed between the compressor and the at least one element (fig 1, pressure sensor 16c is between the compressor 20 and valve 36). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor 16c of Field between the compressor and discharge valve of Davies (Davies, valve on the discharge side of compressor 12, para 0089, 0094) in order to control the opening and closing of the discharge valve in relationship to measured pressure (Field, para 0142) in order to monitor the flushing air pressure and change the air pressure based upon a flushing requirement (Field, para 0169, 0172).
Regarding claim 2 dependent on 1, Davies discloses wherein the injection pump is reversible (pump reverses direction, para 0074), such as to permit aspiration of the liquid from the compressor (pump’s second direction causes the air jet 12 to operate, para 0073, 0074).
Regarding claim 3 dependent on 1, Davies discloses wherein the compressor comprises a piston (piston 20, para 0079 - 0090) delimiting a first chamber for the liquid (any of figs 2, 4, 5, fluid port 13 attaches to fluid chamber, para 0080) and a second chamber for the gas (chamber attached to air discharge port 14, 0072), the piston being designed to be displaced according to a volume of liquid present in the first chamber (para 0073, 0085-0086).  
Regarding claim 4 dependent on 1, Davies in view of Field further teaches wherein the element for control of the flow of the gas is a …  valve (Field, the working air outlet valve 36 may be operable by the controller 22, para 0151). Field does not explicitly disclose that the valve is a solenoid valve. Nevertheless, Field teaches other air valves controlled by the controller 22 as solenoids (Field, para 0141-0143). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electrically controlled solenoid valve taught by Field  as the working air outlet valve 36 of Field for the expected result of electrical control of a valve controlled by an electrical controller. 
Regarding claim 6 dependent on 1, Davies discloses further comprising at least one vent (fig 2, implicitly gas port 14 functions as both a discharge and inlet port in an oscillating jet ump, para 0074), such as to introduce a non-compressed gas (non-compressed gas enters and is then compressed to an operating pressure, para 0085) into the compressor .  
Regarding claim 7 dependent on 6, Davies discloses wherein the vent is equipped with a unit for control of a flow of the gas (implicitly piston 20 movement causes air intake and discharge through inlet/outlet 14), to prevent passage of the compressed gas towards the vent (fig 2A, 4b, 5b, implicitly suction of gas through the inlet/outlet 14 into the cylinder 18 prevents passage of gas towards the inlet/outlet 14), and to permit passage of the non-compressed gas from the vent to the compressor (fig 2A, 4b, 5b implicitly, during the movement of the piston, air moves into the cylinder 18).  
Regarding claim 8 dependent on 6, Davies discloses wherein the vent is situated between the compressor and the at least one element  for control of the flow of gas (fig 1, port 14 is between the compression piston 20 and any valve in air supply hose 15 or 16, para 0092). 
Regarding claim 9, Davies discloses an assembly for compression of a gas (air, para 0076) designed to dry [the] at least one sensor (camera lens, para 0076) of a motor vehicle (car, para 0065) comprising: a liquid container (implicit that cleaning fluid reservoir is at the end of suction port 11 of the cleaning fluid pump, para 0074); and a system  for compression of the gas (air, para 0076), comprising:  a compressor (any of figs 2, 4, 5, air jet 12, para 0079) in which a liquid (cleaning fluid, para 0073) is designed to compress the gas (cleaning fluid powers the compressor, para 0073);  a pump (cleaning fluid pump 8, para 0070, 0074) for injection of the liquid (cleaning fluid, para 0073) which is designed to pump the liquid from the liquid container (implicit that cleaning fluid reservoir is at the end of suction port 11 of the cleaning fluid pump, para 0074) to the compressor; at least one element to control a flow of the gas (fig 1, valves added to close the nozzles of the air, para 0092, 0094; or nozzles 4, 3, par 0066), situated downstream from the compressor, downstream being understood according to a direction of circulation of a compressed gas in the compression system which permits or prevents circulation of the gas selectively in the direction of the at least one sensor (para 0092, 0094); and … wherein the at least one element (air nozzles 4, par 0066) for control of the flow of the gas is configured to expand the gas during the circulation of the gas in the direction of the at least one sensor (nozzles 4 expand air in a spraying or jet, par 0067, toward the sensor lens for drying, par 0074) and to change a pressure of the gas (inherently a nozzle 4 converts pressure energy of a fluid to kinetic energy of a fluid; inherently the pressurized air has lower pressure after it leaves the nozzle than before it enters the nozzle) to provide a defrosting effect on the at least one sensor (providing a defrosting effect is a functional limitation indicating a desired result; it appears that the Davies structure inherently accomplishes the desired result by directing pressurized gas on the sensor; pressurized gas directed at a sensor will remove deposits on the sensor, it is reasonable to expect that frost deposits would also be removed to some degree by said direct impingement of air, par 0074). Davies does not disclose and a pressure sensor that controls the flow of the gas to the at least one element, the pressure sensor being disposed between the compressor and the at least one element.
Field teaches an analogous system for compression of gas for cleaning particulate (delivering compressed gas used to flush cuttings from hole, para 0004, 0007), wherein a pressure sensor (receiver pressure sensor 16c, para 0141) that controls the flow of the gas to the at least one element (working air outlet valve 36, para 0141), the pressure sensor being disposed between the compressor and the at least one element (fig 1, pressure sensor 16c is between the compressor 20 and valve 36). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensor 16c of Field between the compressor and discharge valve of Davies (Davies, valve on the discharge side of compressor 12, para 0089, 0094) in order to control the opening and closing of the discharge valve in relationship to measured pressure (Field, para 0142) in order to monitor the flushing air pressure and change the air pressure based upon a flushing requirement (Field, para 0169, 0172).
Regarding claim 10 dependent on 1, Davies discloses an assembly for spraying fluid (fluid nozzles 3, para 0066) in the direction of the at least one sensor (lens 2, para 0066) of a motor vehicle (car, para 0065), comprising: a device (nozzles 3, para 0066) for spraying fluid designed to be directed towards the sensor; and the compression system (piston 20) as defined according to claim 1, the spraying device being connected to the compression system (fig 1, fluid and gas systems are conjoined, figs 1, 3, 6, 7)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Field.
Regarding claim 5 dependent on 1, Davies discloses the at least one element for control of the flow of the gas being configured to permit the circulation of the gas in the direction of the at least one sensor (valves added in the air discharge path, para 0092, 0094). Davies does not explicitly disclose permitting circulation when pressure of the gas is equal to, or larger than, 2 bars. Nevertheless, Davies teaches the air jet pressure is built until a given operating pressure is reached (para 0085). It would have been obvious to one having ordinary skill in the art to permit circulation at 2 bars of pressure since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
















Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Fields fails to teach the claimed sensor, because the claimed sensor is located after valve 36 that control a change in pressure to increase the temperature of the gas.    Applicant is arguing unclaimed subject matter regarding the temperature of the gas. In order for the temperature language to be considered, that limitation must be claimed.  Furthermore, applicant has not claimed sufficient structure to distinguish their claims from the interpretation of Davis in view of Fields above. Specifically applicant claims allow for the function of the selective control of the gas and the expansion of the gas to be accomplished “at least one element,” which indicates that several distinct elements may accomplished the claimed functions. The claimed functions are accomplished by the structure of David in view of Fields above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746     

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746